Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157934(45)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157934
                                                                    COA: 336902
                                                                    Isabella CC: 2016-000801-FH
  STEVEN ANTHONY FISHER,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion to deem the late-filed application for leave to
  appeal timely is DENIED. Under some circumstances, the Court may “enter an order
  permitting a document to be deemed filed nunc pro tunc on the date of the unsuccessful
  transmission.” Administrative Order 2014-23, 497 Mich. cxxviii (2014). But such relief is
  warranted only where the moving party proves “to the court’s satisfaction that . . . the
  transmission failed because of the failure of the TrueFiling system to process the electronic
  document or because of the court’s computer system’s failure to receive the document.”
  Id. at cxxix. A contemporaneous review of the TrueFiling system and the Court’s computer
  system showed that both were operational at the time of the defendant’s transmission. The
  defendant’s assertions and speculations to the contrary do not prove to the Court’s
  satisfaction that either the TrueFiling system or the Court’s computer system caused an
  unsuccessful transmission. Accordingly, the defendant is not entitled to the relief
  requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
         b1023
                                                                               Clerk